                                                Case 2:20-cv-01981-JAD-DJA Document 19
                                                                                    18 Filed 12/02/20
                                                                                             12/01/20 Page 1 of 3


                                      1     JENNIFER K. HOSTETLER
                                            Nevada Bar No. 11994
                                      2     jhostetler@lrrc.com
                                            LEWIS ROCA ROTHGERBER CHRISTIE LLP
                                      3     3993 Howard Hughes Parkway, Ste. 600
                                            Las Vegas, Nevada 89169
                                      4     Tel: (702) 949-8200
                                            Fax: (702) 949-8378
                                      5
                                            TARA M. LEE, Pro Hac Vice Pending
                                      6     tara.lee@whitecase.com
                                            SCOTT LERNER, Pro Hac Vice Pending
                                      7     scott.lerner@whitecase.com
                                            WHITE & CASE LLP
                                      8     701 Thirteenth Street, NW
                                            Washington, DC 20005-3807
                                      9     Tel: (202) 626-3600
                                            Fax: (202) 639-9355
                                     10
                                            Attorneys for Defendants
                                     11
                                                                       UNITED STATES DISTRICT COURT
3993 Howard Hughes Pkwy, Suite 600




                                     12                                     DISTRICT OF NEVADA
                                     13
Las Vegas, NV 89169-5996




                                          NICHOLAS DEFIORE, an individual; et al.,            Case No.: 2:20-cv-01981-JAD-DJA
                                     14
                                                    Plaintiffs,                               STIPULATION AND ORDER TO
                                     15
                                          vs.                                                 STAY DISCOVERY
                                     16                                                       [FIRST REQUEST]
                                     17 SOC LLC, a Delaware limited liability
                                        company registered and doing business in
                                     18 Nevada as SOC NEVADA LLC; SOC-SMG,
                                        Inc., a Nevada Corporation; DAY &
                                     19 ZIMMERMANN, INC., a Maryland
                                        corporation; and DOES 1-20, inclusive,
                                     20
                                                  Defendants.
                                     21

                                     22            Pursuant to LR IA 6-1, LR IA 6-2, and LR 7-1, Plaintiff Nicholas DeFiore, et al.
                                     23 (“Plaintiffs”) and Defendants SOC LLC (“SOC”), SOC-SMG, Inc. (SOC-SMG”), and Day &

                                     24 Zimmermann, Inc. (“Day & Zimmermann”) (collectively, “Defendants”), hereby stipulate and

                                     25 agree to the following:

                                     26            1.      On November 20, 2020, Defendants filed their Motion to Dismiss, and on
                                     27 November 25, 2020 Plaintiffs filed their Motion for Remand. Defendants’ Motion to Dismiss

                                     28 argues that Plaintiffs failed to state a claim upon which relief can be granted. Plaintiffs’ Motion



                                          112644300.1
                                                Case 2:20-cv-01981-JAD-DJA Document 19
                                                                                    18 Filed 12/02/20
                                                                                             12/01/20 Page 2 of 3



                                      1   for Remand argues this court lacks subject matter jurisdiction. Both motions are potentially

                                      2   dispositive of the action in federal court.

                                      3            2.    On November 27, 2020, the parties filed a Stipulation and Order to Extend

                                      4   Briefing Deadlines for Motion to Dismiss and Motion for Remand. This stipulation is pending

                                      5   approval by court order.

                                      6            3.    The parties wish to avoid dedicating their respective limited resources on the

                                      7   burden and expense of discovery in the event that the case is dismissed or remanded.

                                      8   Accordingly, the parties stipulate to stay discovery pending the Court’s resolution of both

                                      9   potentially dispositive motions, which they believe is consistent with the spirit of the Federal

                                     10   Rules of Civil Procedure. See Fed. R. Civ. P. 1.

                                     11            4.    Whether a federal court has jurisdiction to hear a case is an important preliminary

                                          issue that generally warrants a stay. See Izumi v. Cox Commc'ns Las Vegas, Inc., No. 2:11-CV-
3993 Howard Hughes Pkwy, Suite 600




                                     12

                                     13   00803-RLH, 2011 WL 3875343, at *2 (D. Nev. Aug. 31, 2011) (citing Turner Broad. Sys., Inc.
Las Vegas, NV 89169-5996




                                     14   v. Tracinda Corp., 175 F.R.D. 554, 556 (D. Nev. 1997)).

                                     15            5.    Defendants also contend that the stay is warranted because their Motion to Dismiss

                                     16   has merit. See, e.g., H&N Invs. v. MTC Fin., Inc., 2015 US. Dist. LEXIS 119847, at *3–6 (D.

                                     17   Nev. Sept. 8, 2015) (granting the parties’ joint motion to stay discovery pending resolution of the

                                     18   defendant’s motion to dismiss); Szymborski v. North Las Vegas, 2019 U.S. Dist. LEXIS 94898

                                     19   (D. Nev. June 5, 2019) (same); Segal v. Lefebvre, 2013 U.S. Dist. LEXIS 194877 (D. Nev. Nov.

                                     20   14, 2013) (same).

                                     21            6.    The parties agree to file a similar stipulation to stay discovery in the related action

                                     22   Darrough v. SOC LLC, 2:20-cv-01951 (D. Nev. Oct. 21, 2020).

                                     23   ///

                                     24   ///

                                     25   ///

                                     26   ///

                                     27   ///

                                     28   ///

                                                                                            2
                                          112644300.1
                                                Case 2:20-cv-01981-JAD-DJA Document 19
                                                                                    18 Filed 12/02/20
                                                                                             12/01/20 Page 3 of 3



                                      1            7.    If, after the Court’s determination of the Motion to Dismiss and Motion for

                                      2   Remand, there are any remaining claims in federal court, the parties agree to conduct a Rule 26(f)

                                      3   Conference within 21 days of the Court’s order on the pending motions.

                                      4

                                      5   DATED this 1st day of December 2020.

                                      6       EARLY SULLIVAN WRIGHT                           LEWIS ROCA ROTHGERBER CHRISTIE
                                              GIZER & McRAE LLP                               LLP
                                      7

                                      8       By: /s/ Scott E. Gizer                          By: /s/ Jennifer K. Hostetler
                                              Scott E. Gizer (#12216)                         Jennifer K. Hostetler (#11994)
                                      9       sgizer@earlysullivan.com                        jhostetler@lrrc.com
                                              8716 Spanish Ridge Avenue, Suite 105            3993 Howard Hughes Parkway, Suite 600
                                     10       Las Vegas, NV 89148                             Las Vegas, NV 89169
                                     11       Tel: (702) 331-7593                             Tel: (702) 949-8200
                                              Fax: (702) 331-1652                             Fax: (702) 949-8398
3993 Howard Hughes Pkwy, Suite 600




                                     12
                                              Attorney for Plaintiffs                         WHITE & CASE LLP
                                     13
                                                                                              By: /s/ Tara M. Lee
Las Vegas, NV 89169-5996




                                     14                                                       Tara M. Lee, Pro Hac Vice
                                     15                                                       tara.lee@whitecase.com
                                                                                              Scott Lerner, Pro Hac Vice
                                     16                                                       Scott.lerner@whitecase.com
                                                                                              701 Thirteenth Street, NW
                                     17                                                       Washington, DC 20005-3807
                                                                                              Tel: (202) 626-3600
                                     18
                                                                                              Fax: (202) 639-9355
                                     19
                                                                                              Attorneys for Defendants
                                     20

                                     21                                          ORDER
                                     22
                                                   IT IS SO ORDERED:
                                     23
                                                                                       _________________________________
                                                                                      ___________________________________
                                     24                                                UNITEDJ.STATES  DISTRICT JUDGE
                                                                                      DANIEL    ALBREGTS
                                     25                                               UNITED STATES MAGISTRATE JUDGE
                                                                                       DATED: ________________________
                                     26                                               DATED: December 2, 2020
                                     27

                                     28

                                                                                          3
                                          112644300.1
